Title: From Thomas Jefferson to Matthew C. Groves, 7 November 1802
From: Jefferson, Thomas
To: Groves, Matthew C.


          
            Sir
            Washington Nov. 7. 1802.
          
          The inclosed letter from mr Patterson being just recieved I now forward it according to promise. I should certainly have been more gratified if his opinion of the utility of your proposed method of observing the eclipses of Jupiter’s Satellites had been more favorable. having had no experience myself in the business of making observations at sea, I am not at all competent to decide on the merit of the method you propose. Accept my best wishes & respects.
          
            Th: Jefferson
          
        